ORDER AFFIRMING THE JUDGMENT and Sentence of the DistRict Court
This matter came before the Court upon its own motion in connection with its Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming the Judgment and Sentence of the District Court, entered by this Court on April 19, 2005. That Order provided that the District Court’s Judgment and Sentence would be summarily affirmed unless the appellant, Michael Joseph Lantz, on or before June 1, 2005, raised points of his choosing which convinced the Court that the appeal herein is less than wholly frivolous. Taking notice that the appellant, Michael Joseph Lantz, has failed to raise such points with this Court within the time allotted, the Court, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967), finds that the judgment and sentence in this matter should be affirmed. It is, therefore,
ORDERED that the District Court’s Judgment and Sentence be, and the same hereby is, affirmed.
BY THE COURT:
M William U. Hill WILLIAM U. HILL Chief Justice